DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 02/08/2022 amended claim 1 and 11.  Claims 1-12 and 14-16 are pending and rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(2)/(a)(3) as being anticipated by Mart (US 20110075433 A1).


Regarding claim 3, Mart further teaches the plurality of fins (112, 206) each have a rectangular planar plate shape (Fig. 1, 2, and 9-11), and the first mounting portion (top portion of fins 206) on which the suction mechanism (202) is mounted is disposed on a second surface (204) formed by the second peripheral edges of the fins (112, 206; Fig. 2 and 11), the second surface (204) having the suction mechanism (202) is opposed to a first surface (400) on which the second mounting portion (108, 400) having the light source section (106, 200) is disposed, the second peripheral edges of the fins (112, 206) are opposed to the first peripheral edges of the fins (112, 206) of the second mounting portion (108, 400).  
Regarding claim 4, Mart further teaches the second intake port is provided in each of third surfaces opposed to each other between the first surface (400) and the second surface (204), in which third edge portions of each of the plurality of fins (112, 206) are aligned, the third edge portions being opposed to each other between the first peripheral edges and the second peripheral edges of the fins (112, 206; Fig. 1, 2, and 9-11).  
Regarding claim 5, Mart further teaches a heat transport section including a first connection thermally connected to the plurality of light source units (106, 200), and a second connection thermally connected to the plurality of fins (112, 206), the heat transport section being configured to transport heat from the first connection to the second connection (Fig. 1, 2, and 9-11).  
Regarding claim 7, Mart further teaches each of the plurality of light source units (106, 200) includes one or more light sources that emit light with a direction extending from the 
Regarding claim 8, Mart further teaches the light source section (106, 200) sets the same direction as the emitting direction of the one or more light sources, as an optical axis direction (Fig. 1, 3-5, 9-11, 13, 15, and 17).  
Regarding claim 9, Mart further teaches the plurality of light source units (106, 200) are solid-state light sources ([0021]).  
Regarding claim 10, Mart further teaches the suction mechanism (202) includes a fan (Fig. 2 and 11).  
Regarding claim 12, Mart further teaches an extending surface of the second mounting portion (108, 400) facing the plurality of fins (112, 206) is orthogonal to a direction of the cooling air entering the first intake port (302) and moving through the plurality of fins (112, 206; Fig. 1, 2, and 9-11; [0034]).  
Regarding claim 14, Mart further teaches the plurality of fins (112, 206) are disposed directly adjacent to areas of the second mounting portion (108, 400) on which each of the light source units (106, 200) is mounted (Fig. 1, 2, and 9-11).  
Regarding claim 16, Mart further teaches the first mounting portion (top portion of fins 206) on which the suction mechanism (202) is mounted is disposed on the second surface (204) formed by the second peripheral edges located on a longer dimension of the rectangular planar plate shape, and the second intake port is provided at the third edge portions of the plurality of fins (112, 206) located on both shorter dimensions of the rectangular planar plate shape (Fig. 1, 2, and 9-11).
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mart in view of Lee (US 20130077293 A1).
Regarding claim 6, Mart does not teach the heat transport section includes a heat pipe.  
Lee teaches using heat pipe (44a, 44b and 42) to transfer heat from the light sources to the fins.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Mart with Lee; because it allows weight reduction. 

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20090153977 A1) in view of Mart.
Regarding claim 11, Chen teaches an image display apparatus, comprising (a) a light source (12R/B/G) with a cooling system (14; Fig. 3); (b) an image generation system including an image generation element (32) that generates an image on the basis of irradiated light, and an 
Chen does not teach the light source and cooling system as claimed.  
Mart teaches a light source apparatus (Fig. 1-17) including a light source section (106, 200) including a plurality of light source units (106, 200; Fig. 7), a suction mechanism (202) that sucks air, and a heat dissipation section including a plurality of fins (112, 206) commonly thermally connected to the plurality of light source units (106, 200), a first mounting portion (top portion of fins 206) on which the suction mechanism (202) is mounted such that heated air is capable of being sucked through the plurality of fins (112, 206), and a second mounting portion (108, 400) on an opposite side of the first mounting portion (top portion of fins 206), on which the light source section (106, 200) is mounted, the second mounting portion (108, 400) including a first intake port (302; [0053]) comprising first peripheral edges of the plurality of fins (112, 206) disposed between at least two of the plurality of light source units (106, 200), wherein the plurality of fins (112, 206) are stacked in a direction perpendicular to a direction in which the suction mechanism (202) sucks the heated air through the plurality of fins (112, 206) and each of the plurality of fins (112, 206) comprises a planar surface that extends from the first peripheral edges located between the at least two of the plurality of light source units (106, 200) in a plane of the light source units (106, 200) to second peripheral edges of the fins (112, 206) which are in physical contact with the suction mechanism (202), such that the plurality of fins (112, 206) extend from the first mounting portion (top portion of fins 206) on which the suction mechanism (202) is mounted to the second mounting portion (108, 400) on the opposite side of the first mounting portion (top portion of fins 206) on which the light source section (106, 200) is 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chen with Mart; because it provides an effective cooling arrangement between the light source, the heat sink and the fan.
Regarding claim 15, the combination of Chen and Mart consequently results in the plurality of fins (112, 206 of Mart) are disposed directly adjacent to areas of the second mounting portion (108, 400 of Mart) on which each of the light source units (106, 200 of Mart) is mounted (Fig. 1, 2, and 9-11 of Mart).  

Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claims 1 and 11, applicant/s argue,
As previously explained, Mart describes an LED light bulb that is disposed in a
housing that has vanes (112) on a rear portion of the housing, facing a fan (202). The Office Action asserts, on page 3, that Mart’s vanes (112) correspond to “the plurality of fins” of Claim 1, that Mart’s driver (204) corresponds to the “first mounting portion” of Claim 1, that Mart’s fan (202) corresponds to “suction mechanism” of Claim 1, that Mart’s front face (400) corresponds to the “second mounting portion” of Claim |, and that Mart’s LED unit (200) corresponds to the 
This is because, as noted above, Mart’s vanes (112) are only “arranged about a rear face 114 of the housing,” and therefore do not extend through Mart’s housing (102) (ze., from Mart’s driver (204) on the rear face 114 to Mart’s front face (400)}. Hence, Mart’s vanes (112) (asserted as corresponding to the claimed “plurality of fins”) simply do not extend from the first mounting portion on which the suction mechanism is mounted to the second mounting portion on the opposite side of the first mounting portion on which the light source section is mounted.
The Office Action also appears to randomly combine the various embodiments discussed by Mart (for example, the embodiments of Figures 2, 6, and 7) without providing any reason why one of ordinary skill in this particular art would takes various elements from each embodiment and combine them therewith. Mart appears to describe the embodiments of Figures 6 and 7 as “alternative” or “another” embodiment and does not discuss any clear link between the embodiments of these figures (or how they may work together and/or with the embodiment of Figure 2).  (Remarks; p. 9-11).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882